Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. UNITED KINGDOM 1010393.5, filed on 06/21/2010.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
This office action is in response to the amendment filed 08/08/2022.
Claims 1, 2 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horn et al. (US 20100203865, hereinafter “Horn”) in view of Adjakple et al. (US 20120083245, provisional application 61320354), and further in view of Tiwari (US 20110069658, Provisional application 61244456).
Regarding to claim 1, 20100203865 teaches a method performed by a mobile radio communications device, the method comprising: 
storing an allowed closed group list which the mobile radio communications device is allowed to access (storing an allowed closed group list which the mobile radio communications device is allowed to access) [see Paragraphs 0119 & 0084];
 providing, from a non-access stratum layer (NAS) to an access stratum layer (AS), an updated content of information including the allowed closed group list which has been changed ( inclusion of the CSG ID in a list of allowed CSG IDs provided to an Access Stratum (AS) for cell selection can be inhibited when the CSG ID is present in the operator CSG list. Further, the list of allowed CSG IDs can be provided to the AS by a Non-Access Stratum (NAS). By way of another example, the CSG ID can be inhibited from being included in the list of allowed CSG IDs for a period of time, until the UE is switched off, until a Universal Subscriber Identity Module (USIM) is removed from the UE, until the operator CSG list is updated) [see Paragraphs 0119 & 0084]; 
indicating, to a user, one closed group identifier (CSG ID) [see Paragraphs 0119 & 0084];
a manual closed group selection (a manual closed subscriber group selection) [see Paragraphs 0119 & 0084];
However, 20100203865 does not explicitly teach a registration on a network.
20120083245, from the same or similar fields of endeavor, teaches initiating a registration on a network after a manual closed group selection (when an ID is manually selected, the WTRU may register the network) [see Paragraph 0090] [see Paragraph 0047 of 61320354]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of 20100203865 in view of 20120083245 because 20120083245 suggests that some wireless network operators want to limit their subscribers from accessing CSG Cells while roaming on a visited network to prevent differentiated service aspects and possible fraud. For at least these reasons, it is desired to provide techniques for preventing or deterring such acts.
However, 20100203865 and 20120083245 do not explicitly teach initiating a registration on a network regardless of constrain from the network.
US 20110069658, from the same or similar fields of endeavor, teaches initiating a registration on a network after a manual CSG selection, regardless of restrict from the network, considering an identification regarding the manual closed group selection as part of the allowed closed group list  (A user may manually select the CSG identity through an interface or application of the UE. The UE may trigger the manual CSG identity selection procedure to modify the elementary file. If the UE manually selects the CSG identity, the UE adds the CSG identity in the allowed CSG list L when local registration is successful.) [see Paragraph 0028] (see Provisional application 61244456, in case of Manual CSG ID selection, the UE will add the CSG ID in the allowed CSG list with RAT info when Location registration is successful).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system ( 20100203865 in view of 20120083245), and further in view of US 20110069658 because US 20110069658 suggests that a method for reducing CSG identity comparison for a mobile device of a wireless communication system is disclosed. The method includes the steps of including RAT information in an Allowed CSG list and Operator CSG list, wherein the Allowed CSG list and Operator CSG list are stored in an elementary file of the mobile device and the RAT information indicates a plurality of RATs associated with a plurality of CSG identities listed in the Allowed CSG list and Operator CSG list; maintaining a plurality of sub-allowed CSG lists in an AS layer of the mobile device according to the plurality of RATs, wherein the number of the sub allowed CSG lists corresponds to the number of the RATs; and comparing a CSG identity associated with a first RAT with the CSG identities listed in a first sub allowed CSG list corresponding to the first RAT.
Regarding to claim 2, 20100203865 teaches a mobile radio communications device comprising: 
a non-access stratum layer (NAS) and an access stratum layer (AS) [see Paragraphs 0084 & 0119]; 
wherein the mobile radio communications device is configured to: 
store an allowed closed group list which the mobile radio communications device is allowed to access (storing an allowed closed group list which the mobile radio communications device is allowed to access) [see Paragraphs 0119 & 0084];
 providing, from a non-access stratum layer (NAS) to an access stratum layer (AS), an updated content of information including the allowed closed group list which has been changed ( inclusion of the CSG ID in a list of allowed CSG IDs provided to an Access Stratum (AS) for cell selection can be inhibited when the CSG ID is present in the operator CSG list. Further, the list of allowed CSG IDs can be provided to the AS by a Non-Access Stratum (NAS). By way of another example, the CSG ID can be inhibited from being included in the list of allowed CSG IDs for a period of time, until the UE is switched off, until a Universal Subscriber Identity Module (USIM) is removed from the UE, until the operator CSG list is updated) [see Paragraphs 0119 & 0084]; 
indicating, to a user, one closed group identifier (CSG ID) [see Paragraphs 0119 & 0084];
a manual closed group selection (a manual closed subscriber group selection) [see Paragraphs 0119 & 0084];
However, 20100203865 does not explicitly teach a registration on a network.
20120083245, from the same or similar fields of endeavor, teaches initiating a registration on a network after a manual closed group selection (when an ID is manually selected, the WTRU may register the network) [see Paragraph 0090] [see Paragraph 0047 of 61320354]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of 20100203865 in view of 20120083245 because 20120083245 suggests that some wireless network operators want to limit their subscribers from accessing CSG Cells while roaming on a visited network to prevent differentiated service aspects and possible fraud. For at least these reasons, it is desired to provide techniques for preventing or deterring such acts.
However, 20100203865 and 20120083245 do not explicitly teach initiating a registration on a network regardless of constrain from the network.
US 20110069658, from the same or similar fields of endeavor, teaches initiating a registration on a network after a manual CSG selection, regardless of restrict from the network, considering an identification regarding the manual closed group selection as part of the allowed closed group list  (A user may manually select the CSG identity through an interface or application of the UE. The UE may trigger the manual CSG identity selection procedure to modify the elementary file. If the UE manually selects the CSG identity, the UE adds the CSG identity in the allowed CSG list L when local registration is successful.) [see Paragraph 0028] (see Provisional application 61244456, in case of Manual CSG ID selection, the UE will add the CSG ID in the allowed CSG list with RAT info when Location registration is successful).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system ( 20100203865 in view of 20120083245), and further in view of US 20110069658 because US 20110069658 suggests that a method for reducing CSG identity comparison for a mobile device of a wireless communication system is disclosed. The method includes the steps of including RAT information in an Allowed CSG list and Operator CSG list, wherein the Allowed CSG list and Operator CSG list are stored in an elementary file of the mobile device and the RAT information indicates a plurality of RATs associated with a plurality of CSG identities listed in the Allowed CSG list and Operator CSG list; maintaining a plurality of sub-allowed CSG lists in an AS layer of the mobile device according to the plurality of RATs, wherein the number of the sub allowed CSG lists corresponds to the number of the RATs; and comparing a CSG identity associated with a first RAT with the CSG identities listed in a first sub allowed CSG list corresponding to the first RAT.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412